THE COURT.
The record shows that this is an appeal from a judgment of conviction and from an order denying the motion of the defendant for a new trial, in a case wherein the defendant was charged with violating an act for the regulation of the practice of medicine and surgery, etc., approved June 2, 1913 (Stats. 1913, p. 722).
There is no merit in the contention that the statute under which the defendant was prosecuted and convicted is unconstitutional. In our judgment, the title of the act indicates with sufficient detail the entire subject matter of the act; and we are satisfied that there is not in the body of the statute in question anything which is in conflict with its title or not included within the scope thereof.
We are also satisfied, from a reading of the entire evidence in the case, that it is sufficient to sustain the verdict and the judgment.
For these reasons the judgment and order appealed from are affirmed.